1

2

3

4
                         UNITED STATES DISTRICT COURT
5

6
                      NORTHERN DISTRICT OF CALIFORNIA

7    TOMMY PARISI, on behalf of himself ) Case No. 3:18-CV-02924-JD
8    and all others similarly situated, )
                                        ) ORDER
9
     Plaintiff,                         )
10                                      )
     vs.                                )
11
                                        )
12   TRANS-CONTINENTAL CREDIT & )
13   COLLECTION CORP., and DOES 1- )
     10,                                )
14
     inclusive, and each of them,       )
15                                      )
     Defendants.
16

17
           Pursuant to the Stipulation of the Parties (Dkt. No. 23), the Court dismisses
18

19
     the entire case with prejudice as to the Named Plaintiff and without prejudice as
20   to the Putative Class. Each party will bear their own costs and expenses.
21
     Dated: January 24, 2019
22

23

24
                                          _______________________________
25                                         JAMES DONATO
26                                         United States District Judge
27

28
